Citation Nr: 1441846	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of T11-T12 through L1.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Montgomery, Alabama.

The Veteran was previously represented by the Disabled American Veterans (DAV).  However, in an October 2010 statement, the Veteran reported that she was "no longer represented by the DAV or any other organization."  Thereafter, the DAV submitted arguments on the Veteran's behalf in August 2013.  A letter was sent to the Veteran in September 2013 requesting clarification as to whether she wished the DAV, or any other organization or person, to represent her.  As no response was received within 30 days, the Board concludes that the Veteran is representing herself in this matter.

In November 2013, the Board remanded the issue on appeal for further examination.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issue on appeal. 

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran was afforded a new VA examination in February 2014 to assess the current level of her spine disability.  The Veteran reported that her current symptoms included lower back pain radiating all the way down to the foot and right side posterior radiation to the knee, which was constant.  She also reported that radiation down her legs had been essentially since the onset of her back pain.  After examining the Veteran, the examiner concluded that the Veteran's symptoms which on the surface appeared to be radicular, were ruled out as radiculopathy or neuropathy by EMG/NCS (Nerve Conduction Study), MRI of the lumbar Spine, neurology and rheumatology consultations, as well as normal neurologic examination at the VA examination.  Additionally, the examiner stated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic peripheral nerve disorder or its residuals.  However, the VA examiner relied on November 2008 MRI and March 2010 EMG/nerve conduction study test results.  The Veteran contends that these test results are outdated, as her back condition has worsened since these tests were administered.  Additionally, the Veteran submitted an updated July 2014 MRI of the lumbar spine report.  The test results show that the Veteran now suffers from central canal neural formainal stenosis.  

Without further clarification, the Board is without medical expertise to determine if the Veteran has any neurological manifestations of her service-connected DDD of T11-T12 through L1.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a new VA examination is necessary in order to obtain a current EMG/nerve conduction study and to interpret the July 2014 MRI findings to determine if the Veteran currently suffers from any neurological disability as a result of her service-connected DDD of T11-T12 through L1, and if so, the extent of the impairment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a new VA spine examination to determine the neurological manifestations of her DDD of T11-T12 through L1.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted, such as an EMG/nerve conduction study.

After the necessary tests are conducted, the examiner should state whether the Veteran's service-connected DDD of T11-T12 through L1is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment ("slight," "moderate," "moderately severe," or "severe").  Please review and discuss the July 2014 MRI report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, the RO should readjudicate the Veteran's claim.  The RO should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



